DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A pertaining to claims 1-5, 14, and 15 in the reply filed on 10 November 2021 is acknowledged.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewals (US Patent no. 8,180,449 – disclosed by Applicant) in view of Sharma et al. (US Publication no. 2010/0076063).
In regard to claims 1 and 14, Dewals describes a system and method for monitoring patients suffering from temporary or intermittent atrio-ventricular conduction 
Sharma et al. teach that it has been found that pacing at the His bundle is beneficial in a patient having a dysfunctional AV node (i.e., an AV conduction disturbance) (para 28 and 29).  Pacing at the His bundle for a dysfunctional AV node provides the advantage of utilizing the normal conduction system of the heart to carry out normal ventricular depolarizations.  This provides benefits over pacing upstream at the atrial appendage (since it is upstream of the block) and over at the right ventricular apex since Sharma et al. has found that stimulation provided at the bundle of His will propagate rapidly to the entire heart via the right bundle 42, the left bundle (not shown), and the Purkinje fibers. This provides synchronized and efficient ventricular contraction, 
In view of this, it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify teachings of Dewals prevent pacing in the absence of an AV block by modifying the pacing locations to the bundle of His because Sharma et al. teaches that His bundle pacing is found to be more effective and efficient at treating conditions related to AV conduction abnormalities.  Such modification is considered to comprise the substitution of one pacing location technique for an alternative equivalent to provide an improvement.  Alternatively, it is considered to have been obvious to modify the His bundle pacing technique of Sharma et al. by applying the teachings of Dewals to only apply pacing when a block is detected and cease pacing in the absence of a block in order to prevent unnecessary pacing to the patient in order to avoid competition between paced and spontaneous depolarizations and premature depletion of the implantable power source.  Such modification is considered to include the application of a known technique according to known methods to yield a predictable result.

Claims 2-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewals (US Patent no. 8,180,449 – disclosed by Applicant) in view of Sharma et al. (US Publication no. 2010/0076063), further in view of Sommer et al. (US Publication no. 2010/0298901).


In regard to claims 3 and 4, Dewals further teaches that the sensing circuit 21 is capable of sensing P-waves and R-waves which may be used to control stimulation 
In regard to claim 5, Dewals is relied on to show that that pacing therapy to treat the AV conduction abnormality is applied until it has been determined that the AV conduction abnormality is absent, at which time therapy is discontinued or switched (col 1 lines 46-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 January 2022